DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in the reply filed on 10/15/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

4.	As to independent claim 1, the claim recites:
“calculating a required performance for the task;
calculating a use performance and a real performance of a respective candidate processor among a plurality of candidate processors;
calculating a power corresponding to the real performance;
calculating expected energy usage of the respective candidate processor based on the required performance, the use performance, the real performance, and the power corresponding to the real performance;
calculating performance efficiency of the respective candidate processor based on the expected energy usage and the real performance; and
scheduling the task to one of the plurality of candidate processors based on the performance efficiency.”

As to independent claim 10, the claim recites:
“calculating first through n-th performance efficiencies of the first through n-th candidate processors capable of processing the task, respectively based on at least a use performance of a respective one of the first through n-th candidate processors, a real performance of the respective one of the first through n-th candidate processors and a power corresponding to the real performance; and
assigning the task to a k-th candidate processor of the first through n-th candidate processors based on the first through n-th performance efficiencies and a required performance for the task, wherein k is a natural number satisfying 1<= k <=n.”

As to independent claim 16, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
a memory storing computer readable instructions; and processing circuitry configured to execute the computer readable instructions” (claim 16),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 16 recites the additional element of “processing circuitry configured to execute the computer readable instructions” performing these steps.  The “processing circuitry” however is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As shown, the claims also include elements such as:
(1)   “a required performance for the task” and
(2)   “a use performance and a real performance of a respective candidate processor among a plurality of candidate processors.”

These exemplary elements however merely describes the general technical or computing environment (e.g. attributes and features of tasks and processors) and restrict the processed 

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

5.	As to dependent claims 2–9, 11–15, and 17–20, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1, 10, and 16.
	For example, claim 6 recites:
“wherein ... the calculating the use performance and the real performance comprise: setting the use performance of the first candidate processor higher than the use performance of the second candidate processor” (with claim 12 containing similar language of commensurate scope); and 
claim 7 recites:
“wherein the calculating the use performance and the real performance comprises: clamping the real performance of the respective candidate processor to a second level of real performance higher than a first level of real performance” (with claim 13 containing similar language of commensurate scope).


Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 25, 2022